Exhibit 10.1


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (the “Agreement”), effective as of the 1st day
of March 2009, is between New Frontier Energy, Inc., a Colorado corporation with
its principal place of business located at 1789 W. Littleton Blvd., Littleton,
Colorado 80120 (the “Company”), and Paul Laird (the “Employee”).


RECITALS

A. The Company desires to be assured of the association and services of Employee
for the Company for the term of this Agreement.


B. Employee is willing and desires to be employed by the Company, and the
Company is willing to employ Employee, upon the terms, covenants and conditions
hereinafter set forth.


C. The Employee and the Company wish to cancel the employment agreement dated
July 1, 2008 in its entirety and substitute this Agreement.


NOW THEREFORE, in consideration of the Recitals and the mutual covenants,
promises, agreements, representations and warranties contained in this
Agreement, the parties hereby accept employment on the terms and conditions
hereinafter set forth.

1. Employment

The Company hereby employs Employee as its President and Chief Executive Officer
of the Company.

2. Term

The term of this Agreement shall be for a period of ten (10) months effective as
of March 1, 2009 and ending on December 31, 2009 (the “Initial Term”), unless
terminated earlier pursuant to Section 8 below; provided, however, that
Employee’s obligations in Section 10 below shall continue in effect after such
termination. This Agreement shall be automatically renewed for successive
one-year periods (the “Renewal Term”) unless, at least 60 days prior to the
expiration of the Initial Term or any Renewal Term, either party gives written
notice to the other party specifically electing to terminate this Agreement at
the end of the Initial Term or any such Renewal Term, or the Agreement is
otherwise terminated pursuant to Section 8 below.

--------------------------------------------------------------------------------



3. Compensation

  a) Base Salary. For all services rendered by Employee under this Agreement,
the Company shall pay Employee a base salary at the rate of One Hundred Sixty
Thousand Dollars ($160,000) per year (the “Base Salary”). The Base Salary shall
be payable in equal, consecutive monthly installments. Payment of the Salary
shall be subject to the customary withholding tax and other employment taxes as
required, with respect to compensation paid by a corporation to an employee.
Furthermore, the Base Salary shall be increased, effective on the 1st day of
January of each year, beginning on January 1, 2010, for increases in the cost of
living, based either on (i) inflation as measured by the federal Consumer Price
Index (“CPI”), or (ii) Six Thousand Dollars ($6,000) per year, whichever is
greater. To determine the amount of the increase in Base Salary using the CPI
method, the Base Salary shall be multiplied by a fraction, the numerator of
which shall be the CPI most recently published on the month immediately
preceding the date of the Base Salary adjustment, and the denominator of which
shall be the CPI in effect on the last day in June of the immediately preceding
year. The term “Base Salary” as used herein shall refer to the Base Salary, as
adjusted.


  b) Bonus. In addition to the Base Salary, the Company shall pay Employee such
Bonus or Bonuses as the Board of Directors shall determine in their sole
discretion.


4. Reimbursement

The Employee is authorized to incur reasonable expenses for promoting the
business of the Company, including his out-of-pocket expenses for entertainment,
travel and similar items. The Company shall reimburse the Employee for all such
expenses upon presentation by the Employee, within 5 business days after
presenting, of an itemized account of such expenditures in accordance with the
guidelines set forth by the Internal Revenue Service for travel and
entertainment.

5. Duties

Employee is engaged as the President and Chief Executive Officer of the Company.
Employee’s duties shall include, but not be limited to those duties that are
generally associated with the positions of President and Chief Executive Officer
of the Company, and any such other duties as from time to time may be assigned
to him by the Board of Directors.

6. Benefits

The Employee shall be entitled to receive any and all health, insurance,
disability or any other benefit, if and when a plan is adopted by the Board of
Directors for the benefit of its employees.

2

--------------------------------------------------------------------------------



7. Vacation

The Employee shall be entitled thirty (30) days of paid vacation each year
(i.e., 6 weeks), and to be paid for each United States public holiday that
occurs during the business week, (i.e., Monday through Friday). Employee’s
compensation shall be paid in full during his vacation and for each public
holiday. Employee may, at his option, carry-over unused vacation days to
subsequent years with the consent of the Board of Directors, which shall not be
unreasonably withheld.

8. Termination and Bases for Termination

  a) Termination by Mutual Agreement:   Employee’s employment hereunder may be
terminated at any time by mutual agreement of the parties.


  b) Death:   Upon death of the Employee, the Company will pay to the Employee’s
estate all previously earned, accrued and unpaid wages.


  c) Disability:   Subject to any state or federal law or regulation governing
employees with disabilities, the Company may terminate this Agreement and
Employee’s employment upon the Disability of Employee by giving Employee ten
(10) days prior written notice of termination. For purposes of this Section 8(c)
“Disability” shall mean that Employee, due to illness, accident, or other
physical or mental incapacity, has been substantially unable to perform his
duties under this Agreement for a continuous period of three (3) months.
Disability shall be interpreted in accordance with the Company’s long term
disability plan. In the event Employee is terminated under this Section 8(c),
Company will pay Employee all previously earned, accrued and unpaid wages.


  d) Termination by Company:


  i. With Cause:   Employee’s employment may be terminated by the Company “with
cause,”effective upon delivery of written notice to Employee given at any time
(without any necessity for prior notice) if any of the following shall occur:
(1) any action by Employee which would be grounds for termination under
applicable law; (2) any material breach of Employee’s obligations under this
Agreement other than any such breach resulting from illness or incapacity or (3)
any material acts or events which inhibit Employee from fully performing his
responsibilities to the Company in good faith. Cause shall be limited to (i)
acts and omissions that take place during the pendency of this Agreement; or
(ii) acts or omissions that have taken place prior to this Agreement but were
not known to the Board of Directors as of the date of this Agreement.


3

--------------------------------------------------------------------------------



  ii. Without Cause:   Employee’s employment may be terminated by the Company
“without cause” (for any reason or no reason at all) at any time by giving
Employee fifteen (15) days prior written notice of termination, which
termination shall be effective on the fifteenth (15th) day following such
notice. If Employee’s employment under this Agreement is so terminated, the
Company shall make payment in accord with Section 9 below.


  e) Termination by Employee:


  i. For Good Reason:   Employee may terminate his employment hereunder for Good
Reason by giving the Company fifteen (15) days prior written notice, which
termination shall be effective on the fifteenth (15th) day following such
notice. “Good Reason” means (a) the diminution in any material respect of the
Employee’s duties, responsibilities, status, positions or authority, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by Employee, (b) a material breach by the Company of this
Agreement or any other written agreements with the Employee upon written notice
delivered to the Company by the Employee within thirty (30) days of such breach,
which is not cured by the Company within thirty (30) days of receipt of such
notice, or (c) the Company requiring the Employee to relocate his residence or
the Company relocating its office, without the Employee’s consent, to a location
more than twenty-five (25) miles from the office’s present location.


  ii. For No Reason:   Employee may terminate his employment hereunder by giving
the Company fifteen (15) days prior written notice, which termination shall be
effective on the fifteenth (15th) day following such notice. The Company shall
not be obligated to compensate Employee, his estate or representatives after any
such termination.


9. Payment Upon Termination

  a) Upon termination of Employee’s employment, the Company shall pay to
Employee within 10 days after termination an amount equal to the sum of
(1) Employee’s Base Salary accrued, but unpaid, as of the date of termination;
and (2) un-reimbursed expenses accrued to the date of termination. The Company
shall also pay to Employee three (3) months salary. The additional three (3)
months salary shall be paid over a three (3) month period in accordance with the
Company’s standard payroll practices and be subject to the usual required
withholdings; however, in no event shall amounts be paid later than two and
one-half (2½) months following the close of the year in which the Employee
terminates employment. If payment is scheduled to extend beyond two and one-half
(2½) months following the close of the year in which Employee’s termination
occurs, the Company will accelerate such payment so as to exempt the payment as
a short-term deferral in accordance with Internal Revenue Code Section 409A and
corresponding treasury regulations.


4

--------------------------------------------------------------------------------



  b) Upon termination of employment for any reason whatsoever, the Company will
provide the Company’s stock transfer agent with letters allowing employee to
remove the restrictive legend from the 186,100 common shares held by Employee.
Said letter shall be issued concurrent with the termination date and deem the
effective date to be 90 days after the termination date, or no later than
concurrent with filing the Company’s Form 10-Q, if termination occurs within the
period from May 30 to January 15, and concurrent with the filing of the
Company’s Form 10-K, if termination occurs between January 15 and May 29.


  c) Upon termination of employment for any reason whatsoever, if Employee
elects COBRA coverage, Employee shall continue to receive following Employee’s
Date of Termination the medical, prescription drug, dental and/or health care
flexible spending account coverage Employee had in place before Employee’s Date
of Termination (or generally comparable coverage) pursuant to Employee’s COBRA
elections. This coverage will be for Employee and, where applicable, Employee’s
spouse or domestic partner and dependents, under similar rights afforded to
employees of the Company generally. During the remainder of the Initial Term or
Renewal Term (as applicable) the Company will reimburse the Employee for the
costs of COBRA to the extent and in the amount the Company would have paid for
the Employee’s medical, prescription drug, dental and/or health care flexible
spending account coverage (or generally comparable coverage) were the Employee
still employed. After the end of Initial Term or Renewal Term (as applicable),
the Employee shall bear the full costs of any COBRA coverage.


10. Confidential Information

During the term of this Agreement, the Employee will have access to certain
confidential information and materials, including but not limited to oil and gas
property and lease information, originated by the Company or disclosed to the
Company by others under agreements to hold the same confidential (“Confidential
Information”). Confidential Information further includes, but is not limited to,
all technical, engineering, property and lease information, financial, business
practices, customer lists, customer identities and commercial information
heretofore or hereafter disclosed or transmitted by the Company in any form and
manner to the Employee or otherwise received by the Employee, whether orally or
in writing. Employee acknowledges that Employee shall not either directly or
indirectly use, disclose or communicate to any person or entity any Confidential
Information for any purpose at all whether during or after the term of this
Agreement, except to the extent any such information becomes generally known to
the public through no fault of Employee. Furthermore, the terms of this
provision shall survive the Initial Term and any Renewal Term of this Agreement.

11. Option Grants

Company and Employee agree to take such necessary steps required to effect the
following changes to the options that were previously granted to the Employee by
the Company:

5

--------------------------------------------------------------------------------



  a) The vesting date of all options previously granted to Employee shall be
reduced to five (5) years from the date of grant, with the exception of such
options which were granted in July of 2008.


  b) The vesting date of all options granted in July of 2008 shall be reduced to
March 1, 2012, and, without regard to the current vesting schedule, will vest on
a pro-rata basis quarterly from March 1, 2009 until March 1, 2012.


12. Miscellaneous

  a) Entire Agreement. This Agreement contains the entire agreement between the
Company and the Employee, regarding employment of the Employee and supersedes
and replaces all prior agreements and understandings. This Agreement shall not
be modified except by written agreement signed by both parties.


  b) Headings. The subject headings of the articles and sections contained in
this Agreement are included for convenience purposes only and shall not control
or affect the meaning, construction or interpretation of any provision hereof.


  c) Assigns. This Agreement shall be binding upon the Company and Employee,
their respective heirs, executors, legal representatives, successors and
assigns.


  d) No Assignment. No assignment of this Agreement will be permitted unless it
is in writing and signed by all Parties


  e) Notices. All notices, demands, elections, opinions or requests (however
characterized or described) required or authorized hereunder shall be deemed
given sufficiently if in writing and sent by overnight courier or by registered
or certified mail, return receipt requested and postage prepaid, in the case of
the Company:


  New Frontier Energy, Inc.
1789 W. Littleton Blvd.
Littleton, CO 80120


  and in the case of the Employee:


  Paul G. Laird
7430 S. Curtice Court
Littleton, CO 80120


  f) Remedies. Employee acknowledges that any failure to carry out an obligation
under this Agreement, or a breach by the Employee of any provision herein, will
constitute immediate and irreparable damage to the Company, which cannot be
fully and adequately compensated in money damages and which will warrant
preliminary and other injunctive relief, an order for specific performance, and
other equitable relief. Employee also understands that other actions may be
taken and remedies enforced against the Employee, including termination of any
other agreements the Employee may have with the Company.


6

--------------------------------------------------------------------------------



  g) Waiver and Severability. No waiver by either party of any breach or default
hereof by the other shall be deemed to be a waiver of any preceding or
succeeding breach or default hereof, and no waiver shall be operative unless the
same shall be in writing. Should any provision of this Agreement be declared
invalid by a court of competent jurisdiction, the remaining provisions hereof
shall remain in full force and effect regardless of such declaration.


  h) Jurisdiction. This Agreement shall be subject to the exclusive jurisdiction
of either the courts in Arapahoe County in the State of Colorado or of the
Federal Courts of Colorado. The parties to this Agreement agree that any breach
of any term or condition of this Agreement shall be deemed to be a breach
occurring in the State of Colorado by virtue of a failure to perform an act
required to be performed in the State of Colorado, and irrevocably and expressly
agree to submit to the jurisdiction of those courts for the purpose of resolving
any disputes among the parties relating to this Agreement or the transactions
contemplated hereby. The parties irrevocably waive, to the fullest extent
permitted by law, any objection which they may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement, or any judgment entered by any court in respect hereof brought
in the State of Colorado, and further irrevocably waive any claim that any suit,
action or proceeding brought in the State of Colorado has been brought in an
inconvenient forum.


  i) Counterparts. This Agreement may be executed in several counterparts, and
as so executed shall constitute one Agreement, binding on all parties hereto,
notwithstanding that all parties are not signatory as to any other original or
the same counterpart. Facsimile signatures are acceptable.


  j) Governing Law. This Agreement has been entered into and shall be construed
and enforced in accordance with the laws of the State of Colorado, without
reference to the choice of law principles thereof.


IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
day and year first above written.

THE COMPANY

NEW FRONTIER ENERGY, INC.
THE EMPLOYEE



  /s/ Symak Veera
Authorized Signatory /s/ Paul Laird
Paul Laird


--------------------------------------------------------------------------------

